DETAILED ACTION
Claims 1-3, 5-12, 14-18, and 20 are presented for examination. Claims 1-3, 5, 6, 9-12, 14, 16-18, and 20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claim 1, 10, and 16 have been amended to clarify that extracting from the composite log is extracting a composite log entry. Thus, the claims no longer recite performing a disaggregation of the composite log. Aggregating by computing an average of log entries is supported by parent application 14/912079 Specification page 21 last paragraph.
Accordingly, the priority date for the instant application is 16 August 2013.
Allowable Subject Matter
Claims 1-3, 5-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 10,078,669 B2 Borowiec, et al. [herein “Borowiec”] column 19 teaches a data compression system for compressing and analyzing computer logs and statistics. Borowiec column 20 teaches processing the gathered log data using a lossless compression such as gzip to create Zstat files. Borowiec column 28 lines 26-41 discuss developing a timestamp-aware algorithm in the future, but notes timestamps are not used in the current algorithms. Borowiec fails to teach averaging timestamps to create a composite log.
US patent 8,869,174 B2 Wong [herein “Wong”] column 10 lines 48-50 teaches “Playback of the input log may allow for recreation of an application state, or viewing of the steps taken by another user with respect to the application.” Wong column 8 lines 5-7 teach using event timestamps to associate time frames. Wong fails to teach averaging timestamps to create a composite log.
US patent 6,928,490 B1 Bucholz, et al. [herein “Bucholz”] teaches a networking infrastructure to connect a plurality of medical devices with a controller. See Bucholz abstract.
US patent 9,396,669 B2 Karkanias, et al. [herein “Karkanias”] teaches capturing a 4D model animation of a surgical procedure for subsequent interactive playback. See Karkanias abstract.

US 2009/0081951 A1 Erdmann, et al. [herein “Erdmann”] teaches time synchronization of medical devices and sensors. See Erdmann title. Erdmann paragraph 37 teaches broadcasting a time synchronization message to a plurality of devices.
Sah, A. “A New Architecture for Managing Enterprise Log Data” USENIX LISA 2002 – 16th Systems Administration Conf. (2002) [herein “Sah”] page 7 teaches storing timestamps as delta-offsets from one another to improve compression. However, storing timestamps as delta-offsets fails to teach averaging timestamps to create a composite log.
US 2009/0199047 A1 Vaitheeswaran, et al. [herein “Vaitheeswaran”] paragraph 191 aggregating statistics by averaging metric values from each system for a particular time. However, averaging metric values is not averaging timestamps. Vaitheeswaran paragraph 186 teaches using a median timestamp for a set of ten rows. A median timestamp is not an average of timestamps.
Moon, B., et al. “Scalable Algorithms for Large Temporal Aggregation” IEEE 16th Int'l Conf. on Data Engineering (2002) [herein “Moon”] section 1 second paragraph teaches span grouping and instant grouping of temporal database data. Moon section 2 first paragraph teaches scalar aggregates of count, sum, average, max, and min. The scalar aggregate of average takes an average relation value but does not average a timestamp.
None of these references taken either alone or in combination with the prior art of record disclose “aggregate the plurality of logs to create a composite log, wherein the composite log comprises a first composite log entry associated with a first timestamp, and wherein the first timestamp comprises an average of a second timestamp associated with a first entry included in the plurality of logs and a third timestamp associated with a second entry included in the plurality of logs” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        1 September 2021